DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Remarks, filed 23 November 2021, in the matter of Application N° 15/523,665.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added, amended, or canceled.  No new matter has been added.
Thus, claims 1, 2, 4-7, 9, 11-14, and 16-23 continue to represent all claims currently under consideration.

Information Disclosure Statement
One new Information Disclosure Statements (IDS) filed 23 November 2021 is acknowledged and has been considered.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 24 June 2021 since the art that was previously cited continues to read on the previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9, 11-14, 16-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (WO 2006/116353 A2; of record) in view of Lee et al. (J. Cell. Physiol.; published 2011; of record) and Schimel et al. (The American Journal or Pathology; 2011; of record).
The instantly claimed invention remains drawn to a method of treating retinitis pigmentosa (RP) in a mammal comprising administering to the mammal a therapeutically effective amount of N-acetylcysteine amine (aka NACA or NAC amide) to treat the RP, wherein the NACA is administered in a therapeutically effective amount of a solid dose in an amount of 100, 150, 300, 333, 400, 500, 600, 700, 800, 900, 1,000, 2,500, 5,000, 7,500, or 10,000 mg per dose.
Claim 13 recites the same subject matter as claim 1 with the additional step of first identifying the population a human in need of treat for retinitis pigmentosa by at least one of a scotopic or photopic electroretinograms.  Regarding the limitations of claim 13, the Examiner broadly and reasonably interprets the recited method to be taught where the positively recited administration step is disclosed.  Therein, the Examiner submits, that where a patient is being treated for RP, arguably, RP has already been detected in the patient.
Goldstein is directed to methods of reducing, preventing, or counteracting oxidative stress and free radical oxidant formation and overproduction thereof in cells and tissues of the body through the administration of N-acetylcysteine amide (aka NACA or NAC amide) alone or in combination with other suitable agents (see e.g., Abstract).  The reference also teaches treating such conditions as macular degeneration (ARMD) which are characterized as being the destruction and irrevocable loss of rods and cones in the macula of the eye, the destruction of which leads ultimately to functional, legal blindness (see pg. 8, line 32 to pg. 9, line 8).  
Herein, resides the key deficiency in the teachings of Goldstein.  While the administration of NACA is clearly disclosed and for the same underlying symptoms and causes as the instantly claimed retinitis pigmentosa (RP), the Examiner concedes that the reference does not teach administering NACA to treat RP.
This deficiency is remedied by the teachings of Lee and Schimel.
The publication of Lee discloses and establishes that orally administered N-acetylcysteine (NAC) demonstrates efficacy in treating retinitis pigmentosa.  The reference additionally establishes Applicants’ position that RP is a major source of blindness caused by a large variety of mutations that lead to the death of rod photoreceptors.  After the rods die, cones generally die from progressive oxidative damage.  Supplemented into drinking water, the NAC enhanced water was administered orally and shown to reduce cone cell death and preserve cone function by reducing oxidative damage.  It was also shown to promote partial maintenance of cone structure and function for at least six months.  The article additionally acknowledges that oral and/or topical administration in humans would possible and that since NAC has a good safety profile, prolonged treatment in human patients with RP would be feasible (see e.g., Abstract).
What this inarguably conveys to the person of ordinary skill in the art is that in advance of the time of the instantly filed method, the state of the art recognized that NAC and NACA had been administered for the purposes for treating degenerative ocular conditions where the root cause is oxidative stress due to a build-up of free-radical oxidants.
The Examiner acknowledges the difference in the teachings that different resulting conditions are disclosed as being treated.  However, the root cause is the same and both are treated using compositions which comprise N-acetylcysteine or a derivative thereof, in this case NAC amide.
Furthermore, having considered Applicants’ instant specification, the Examiner again notes that it acknowledges NACA as being more beneficial and superior to NAC (e.g., improved bioavailability).
In acknowledging this, the combined teachings are considered to be additionally deficient in providing the requisite nexus and motivation for replacing NAC with NACA in treating RP.
This deficiency is clearly and inarguably, remedied by the teachings of Schimel whose publication directly addresses this very relationship (see Discussion, pg. 2041, penultimate paragraph).  The article additionally discusses that its intent is to demonstrate that NACA is a more effective treatment to prevent retinal pigment epithelial (RPE) and photoreceptor cell death and the progression of retinal degradations.  The article additionally studies the effect of oxidative stress on RPE cells and the role NACA plays in preventing RPE cell death and maintaining RPE cell homeostasis.  By this article’s publishing, NACA had already demonstrated efficacy towards treating various oxidative stress-related diseases and had been shown to be more effective than its parent compound N-acetylcysteine (NAC).  One of the key advantages is that NACA can be administered using lower doses than NAC, thereby allowing one to avoid the adverse effects associated with NAC toxicity (see pg. 2033, bottom left to top right).
The Materials and Methods (see pg. 2035, Animal Research) of the study disclose using scotopic and photopic electroretinograms to identify and evaluate test subjects that had been administered NACA.  The Results (see e.g., pg. 238, Preservation of Visual Potential and Photoreceptor Function and Figure 8, pg. 2040) depict comparisons between those subjects that were treated with NACA and those that only received the vehicle and those that were and were not subjected to light following their respective treatment.  Scotopic and photopic analysis demonstrated that those that were exposed to light following treatment with NACA, prevented significant reductions in all ERG waveform peak amplitudes. 
The Discussion of Schimel reiterates that oxidative stress as the primary cause behind retinal degenerative conditions and that administering “more robust” antioxidants such as NACA play a significant role in preventing retinal epithelial and photoreceptor cell death in retinal degenerations.  Of particular interest is that NACA has demonstrated improved potential to cross the blood-brain barrier and cell membranes due to the substitution of a carboxyl functional group on its parent NAC, for an amide group (producing NAC amide).  Given its improved permeability, it has demonstrated itself to be a more effective antioxidant compound compared to not only NAC, but also vitamin E and carotenoids (see pg. 2039).
The Examiner notes that Schimel possesses a few deficiencies with respect to the recited methods.  First, the recited dose administered to the test subjects is 250 mg/kg and that it is administered via intraperitoneal injection.  Second, Schimel only teaches administering the compound to mice.
Though a clear departure from the recited doses and recipients (claim 13), the Examiner respectfully submits that the discussion of Schimel is meant to highlight motivation to substitute NACA for NAC.  In considering both deficiencies, the Examiner notes further that NACA has already been established as being administered to humans and in far greater amounts as presented by Goldstein.
Goldstein admittedly discloses treating ARMD using NACA.  However, Lee initially motivates the skilled artisan to use NACA by showing that NAC is effective in treating RP.  All three of the references disclose that both NAC and NACA are effective treatments for the underlying conditions to RP and ARMD.  Schimel completes the motivation by showing that lower doses than those used by Goldstein are superior to NAC in treating RP.
As such, the combined teachings of the references are considered to readily convey a reasonable expectation of success to one of ordinary skill in the art for arriving at the instantly claimed methods.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
Goldstein also discloses that a pharmaceutical formulation for orally administrable dosage forms can comprise NAC amide in an amount equivalent to at least 25-500 mg per dose, or at least 50-350 mg per dose, or at least 50-150 mg per dose (see pg. 36, lines 4-11).  It is also disclosed that in order to provide high bioavailability, NAC amide can be provided in a relatively high concentration in proximity to the mucus membrane (e.g., duodenum for oral administration) and the preferred dosage is between about 100-10,000 mg NAC amide, or between about 250-3,000 mg NAC amide (see pg. 37, lines 9-26).  Such is considered to read expressly on the recited dosage amounts.
The same passage also discloses stabilizing the NAC amide formulation with a reducing agent such as ascorbic acid in order to reduce oxidation both during storage and in the digestive tract prior to absorption (see pg. 37, lines 13-16).
The passage discloses an exemplary capsule formulation containing 500 mg NAC amide and 250 mg ascorbic acid (see pg. 37, lines 24-25).  Though not expressed in terms of mg/kg, the Examiner considers this example to teach not only the single dose amount of NAC amide, but also the daily dose amount range of 0.5-150 mg/kg as recited in instant claims 4 and 16.  When considered in view of such standards as the K-Zone Biophysical Data for the Standard Man, a man of 70 kg (~154 lb) would receive a single dose of about 7.14 mg/kg.  Such is thus considered to meet the recited limitation.
Disclosure of the ascorbic acid stabilizing agent is considered to teach the limitations recited in claims 2, 6, 7, 14, and 18.
Disclosure of the capsule form is considered to meet the limitations recited in claims 1, 9, 13, and 20.  Additional solid, oral dosage forms are taught by Goldstein as including powders, granules, sachets, and tablets (see pg. 34, lines 32-34).
The limitations recited in claim 23 are also considered to be taught by the combination of the references.  As previously discussed, the Examiner considers any disclosure of administering NAC amide to treat and mitigate those conditions brought about by an overproduction of oxidants.  The combined guidance is considered to guide the skilled artisan to the conclusion that oral administration of NAC amide will prevent a state of overproduction of free radicals and prevent that patient (e.g., human) from developing a condition resulting from an overproduction of oxidizing agents.
The limitations recited in claims 5 and 17 requiring that NAC amide be administered 2-3 times per day is taught and suggested (see e.g., pg. 35, line 31 to pg. 36, line 3).  Examples in the reference (e.g., Ex. 9 and 12) disclose administering the practiced dosage form twice daily.
The same passage discloses that doses, amounts or quantities of NAC amide, as well as the routes of administration used, are determined on an individual basis, but duration can last from several days to several months, or until a cure is effected or a diminution of disease state is achieved.
Thus, while this does not disclose the recited effects of claims 11, 22, or 23, the Examiner respectfully advances that the recited effects are achieved by virtue of practicing the method disclosed by the combined teachings of Goldstein, Lee, and Schimel.  Therein, Goldstein expressly discloses administering capsules containing 500 mg of NAC amide which abates or even prevents an increase of oxidant compounds.  Prevention or reduction of oxidants results in the abatement of conditions resulting from an increased presence in free radical.  According to all three references, free radical increase results in rod/cone cell death, thereby resulting in, according to Lee and Schimel, retinitis pigmentosa.  Further, as Goldstein places the dosing, route, and duration of NAC amide in the hands of a person of greater than ordinary skill in the art (e.g., a medical professional), it stands to reason that these parameters are observed for results which produce, at the very least, an improvement in the treated condition, if not complete remediation.
Thus, as the combined guidance teaches the positively recited steps of administering a solid, oral dosage form containing a therapeutically effective amount of NAC amide as recited, the Examiner concludes that the properties associated therewith are met as well.  See MPEP §2112.02(I) which states that “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”  In the instant case, the Examiner has present a showing whereby the device as claimed (e.g., a 500-mg, solid dose capsule comprising NAC amide) is orally administered to treat a condition which results from an overproduction of oxidant compounds and free radicals.  The properties recited in claims 11, 22, and 23 are thus considered to be taught.
Based on the teachings of the references, it is immediately that apparent that one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly claimed method.  The key teaching is provided by Goldstein which the Examiner maintains, discloses everything with the exception of the actual ocular condition to be treated (i.e., RP) and the identifying techniques of claim 13.  The teachings of Lee and Schimel, provide ample disclosure of not only the ability of both NAC and NACA for treating RP, but also guidance that would motivate the skilled artisan to select NACA as the treatment over NAC.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
Based on the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1, 2, 4-7, 9, 11-14, and 16-23 under 35 USC 103(a) as being unpatentable over the combined teachings of Goldstein et al., Lee et al., and Schimel et al. have been fully considered but they are not persuasive.
Applicants’ submission of a Declaration under 37 CFR §1.132 (aka Rule 132 Affidavit) is acknowledged as are the remarks that were filed in tandem with it.  The Examiner observes that the remarks and Rule Affidavit address the same points, and as such, the Examiner will address both filings simultaneously.
Applicants initially traverse the rejection on the grounds that the teachings of Goldstein were discussed in an earlier-filed Declaration as being inapplicable and that he reference is directed to the treatment of ARMD rather than RP, using NAC and NACA.
The Examiner does not refute this and acknowledges as much in the above maintained rejection.
The arguments and declaration then discuss several additional points re-raised from the earlier filed Declaration, each of which were considered persuasive with respect to the earlier withdrawn rejection of record.
However, the Examiner notes with regard to the rejection of currently of record, which is rooted in the treatment of oxidative stress, a common symptom to both RP and AMD, Applicants assert that “the art is inconclusive with regard to the effectiveness of antioxidants and that a therapeutic approach for each specific disease requires a particular focus on the specific etiology and pathological mechanisms underlying each specific disease or condition.”
Based on this statement, Applicants further assert that the skilled artisan would not have looked to the art of Goldstein to treat RP because Goldstein does not use a model for RP.”
The Examiner, in response, agrees with the concluding statement.  Despite having acknowledged this point in the rejection above, the Examiner respectfully submits that the rejection is not based on Goldstein alone.  The above maintained rejection is supported by the additional teachings of Lee and Schimel.
Applicants’ remarks and Declaration next assert that “[n]othing in Lee teaches, suggests or motivates that NACA could be used for the treatment of RP.”
The Examiner, in response, respectfully disagrees and maintains the rejection for the reasons already of record.
The disclosure of Lee inarguably establishes using orally-administered NAC to effectively treat RP.  Additionally, both NAC and NACA are established as treating degenerative ocular conditions that are due to increased oxidative stress resulting from a build-up of free radicals.  The reasonable expectation, absent a clear showing of evidence to the contrary is that NACA, like NAC, will function as a free-radical scavenger and in turn, reduce oxidative stress.  As oxidative stress is a symptom that is indicative of both RP and AMD, the Examiner respectfully submits that the combined teachings of Goldstein and Lee provide the requisite nexus that would motivate the ordinarily skilled artisan to arrive at the instantly claimed method.
In response to the rejection, the Declaration and remarks simply assert that “pharmacology, pharmacokinetics, and effectiveness of every compound must be established scientifically, not by analogy” and that “there was no way to know that NACA would, or could be used, for the treatment of the highly specialized photoreceptors cells of the eye” as presented in the above rejection.
The Examiner, in response, has presented the basis upon which the ordinarily skilled artisan would have had a reasonable expectation of success in using NACA to treat RP.  The Examiner, in support of this, has additionally referred to the teachings of Schimel to disclose the advantages of using NACA over NAC.
In responding to the teachings of Schimel, Applicants have asserted that “[t]he art of Schimel is not relevant to [RP] because the model system used is not a model system for RP, but rather, a model system for AMD.  Ultimately, Applicants assert that the teachings of Schimel are merely duplicative of Goldstein.
The Examiner, in response, respectfully acknowledges that Schimel echoes some of the teachings of Goldstein.  However, in considering the overall disclosure of the references, the Examiner respectfully maintains that treatment of RP and AMD have been established in the art as being directed to the same root-cause of free-radical-driven, oxidative stress.  The combined teachings additionally establish that both NAC and NACA are used to treat such symptoms and, thus, used to treat RP.  Preference is leant to using NACA by the teachings of Goldstein and Schimel (e.g., lower doses required).  Lee discloses that NAC is clearly effective in treating RP.  Based on the fact pattern presented by the prior art, the Examiner respectfully maintains that the references teach, suggest, and motivate the ordinarily skilled artisan to treat retinitis pigmentosa by administering NACA. 
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims under consideration remain rejected; no claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615